NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4037-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TIMOTHY M. LEWIS, a/k/a
DERIAN J. PICKERING,
and TIMMY LEWIS,

     Defendant-Appellant.
__________________________

                   Submitted September 16, 2021 – Decided October 20, 2021

                   Before Judges Fuentes and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Nos. 14-08-
                   0975 and 14-08-0976.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (David J. Reich, Designated Counsel, on the
                   brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Patrick F. Galdieri, II,
                   Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      After the trial court denied defendant's motions to suppress his statement

to police detectives and physical evidence police had obtained after stopping a

taxicab in which he was a passenger, defendant Timothy M. Lewis pleaded

guilty to one count of first-degree robbery, N.J.S.A. 2C:15-1, and one count of

second-degree being a certain person not permitted to possess weapons, N.J.S.A.

2C:39-7(b).    The trial court sentenced defendant to a ten-year term of

imprisonment with a period of parole ineligibility on the robbery charge and a

five-year term of imprisonment on the certain-person charge, with the sentences

to run concurrently.    Because the trial court did not err in denying the

suppression motions, we affirm.

                                       I.

      We glean the following facts from the record of the suppression hearings.

At 9:40 p.m. on January 10, 2014, North Brunswick Police Officer Keri Shutz

responded to a police dispatch about a gas-station robbery on Georges Road.

After interviewing the gas-station attendant, Shutz relayed over police radio the

attendant's description of the suspects: two black men, both wearing black

clothing with their faces partially covered and moving towards First Avenue,

one armed with a shotgun. Shutz also reviewed a surveillance video, which


                                                                           A-4037-18
                                       2
showed two black males entering the gas station. The unarmed suspect was

wearing black sweatpants with the white lining of his pockets visible, gray

sneakers, and a black jacket, under which he wore a black hooded sweatshirt.

Shutz described the suspects over the police radio.

                                      A.

      When the initial dispatch about the gas-station robbery was made, another

North Brunswick Police Officer, Ernest Hanrahan, drove to the vicinity of the

gas station, looking for the suspects. After he had parked his car near the

intersection of Georges Road and Second Avenue, Hanrahan noticed a taxicab

turn and make a U-turn on Second Avenue, "looking for something." He drove

towards the taxicab and held his hand out of his window to flag the taxicab down

to find out "who was in the area to pick up." The driver told him he was picking

up a customer on Second Avenue for a trip to New Brunswick. He advised the

driver to be careful because a robbery had occurred in the area and passed on to

him the description of the suspects he had heard over the police radio. Hanrahan

asked the driver, if he picked up someone matching the descriptions, to turn his

hazard lights on and off. He told the driver he would then stop the taxicab to

investigate.




                                                                          A-4037-18
                                       3
      The taxicab driver testified he remembered Hanrahan telling him to be

careful because of the robbery. He both denied and said he did not remember

that Hanrahan had described the suspects or had given him instructions about

his hazard lights.   He did not remember "actively assisting" in the police

investigation.

      After Hanrahan saw the driver flash his lights and drive away with the

lights off, Hanrahan caught up with the taxicab and, with his emergency lights

on, stopped it. He exited his vehicle, approached the driver's side of the taxicab,

and saw sitting in the back seat a black male, who appeared to be wearing some

clothing matching the description of clothing worn by one of the suspects. The

passenger was later identified as defendant. Hanrahan told defendant why he

had stopped the cab and questioned him about where he was going and where

he was coming from. Hanrahan asked Shutz to come to his location so she could

observe defendant and determine if she could identify him as one of the suspects.

Shutz went to Hanrahan's location and saw in the backseat a black male wearing

black sweatpants with white pocket lining, matching what she had seen the

unarmed suspect wearing in the surveillance video. She also noticed a backpack

next to defendant.




                                                                             A-4037-18
                                        4
      Another police officer, John Strzykalski, arrived on the scene, confirmed

with defendant he owned the backpack, and asked him if he would "mind"

opening it. Defendant opened his backpack and took out a black scarf, a black

hooded sweatshirt, a black hooded jacket, and gray sneakers. Shutz recognized

those items from the surveillance video as having been worn by the unarmed

suspect. After a warrant search showed defendant had several outstanding

warrants, Strzykalski placed defendant in handcuffs and arrested him. Hanrahan

conducted a pat-down search of defendant and found a large amount of cash in

small bills in defendant's pocket.

      After the officers transported defendant to police headquarters, his

backpack was searched. It contained, among the items, shotgun shells, duct

tape, masking tape, a hammer, a flashlight, and rubber gloves.

                                      B.

      Detectives Seeta Jones and Michael Braun interrogated defendant on

video hours after his arrest, just before 2:00 a.m. on January 11, 2014. Before

beginning the interrogation, Jones read defendant his Miranda rights, Miranda

v. Arizona, 384 U.S. 436 (1966); defendant acknowledged understanding his

rights and signed the Miranda waiver form. In this first statement, defendant

denied knowing anything about the gas-station robbery. He told the detectives


                                                                         A-4037-18
                                       5
he had been at his girlfriend's New Brunswick house earlier in the evening, had

left to take a shower at a friend's house in North Brunswick, and then had taken

a cab to return to his girlfriend's house. Defendant claimed someone – he did

not know whom – had packed the backpack while he showered at his friend's

house and he was unaware of its contents.         The first statement concluded

sometime after defendant indicated he wanted to speak with his lawyer.

      Later that day, the police arrested a second suspect, Darien Pickering, and

placed him in a holding cell visible to defendant from his cell. Defendant heard

Pickering talking to "the officers." As Jones was walking in the cell area

intending to question Pickering, defendant said to Jones, "I need to speak with

you." Jones took defendant to an interview room.

      Defendant testified he had called Jones over and asked her about getting

something to eat or drink or to make a telephone call to his family. According

to defendant, after he asked Jones for something to eat or drink or for a telephone

call and before he gave his second statement, Detective Michael Sauvigne told

him "[y]our man, D.P., he's like – he just told me everything that happened" and

told defendant Pickering had "sold" him out. Defendant asserted Jones then

showed him the surveillance video. The trial court found incredible defendant's




                                                                             A-4037-18
                                        6
testimony about the discussions he purportedly had with Jones and Sauvigne

before his second statement.

      Defendant's second videorecorded interrogation began at 3:20 p.m., more

than twelve hours after the first interrogation had ended. At the beginning of

the interrogation, Sauvigne gave defendant a bottle of water and introduced

himself.

      Defendant did not correct Sauvigne or in any way indicate they had met

previously. In response to questions from Jones, defendant acknowledged he

was giving a statement "of [his] own freewill and accord" and "[w]ithout force,

fear, threat, duress or promise of reward, immunity and leniency." Jones asked

Sauvigne if he wanted to read defendant his rights. Sauvigne stated "[y]ep, you

already spoke to us right, so you can – or spoke to Detective Jones." Sauvigne

then read defendant his Miranda rights.      Defendant verbally confirmed he

understood those rights, initialed next to each on the Miranda waiver form, and

signed the waiver. In the colloquy that followed, Jones confirmed defendant

wanted to provide her with new information:

            [DETECTIVE JONES:] Now, I sat and spoke with you
            this morning regarding this – this case and this is going
            to be for the robbery of Citgo gas station, do you
            remember that conversation this morning?

            [DEFENDANT:] Yeah.

                                                                         A-4037-18
                                       7
[DETECTIVE JONES:] Okay, um I'm coming to you
again because you wanna tell me some new
information, correct?

[DEFENDANT:] Yeah (inaudible).

[DETECTIVE JONES:] Okay so why don't you tell me
what you - what you wanna say?

[DEFENDANT:] I wanna know if ya'll can help me
first. That's what I wanna know.

[DETECTIVE JONES:] You gotta help yourself. I
cannot promise you - -

[DETECTIVE SAUVIGNE:] We told you we can't
promise you anything.

[DEFENDANT:] Okay.

[SAUVIGNE:] That's for a Prosecutor's Office to do
(inaudible).

[DETECTIVE JONES:] You gotta start here.

[DETECTIVE SAUVIGNE:] (inaudible) case.

[DETECTIVE JONES:] You have to start here. I have
- I have all the information I need it's not gonna help
you to sit here and lie and say you don't know and that’s
not your clothing and you don't know about a gun . . .
it's not gonna help you. I have everything, I have
evidence I have it - I have it all.

[DETECTIVE SAUVIGNE:]              So, this is your
opportunity to talk if you wanna talk to us, that's great


                                                            A-4037-18
                           8
            if you don't then that's fine with us also. So, balls in
            your court.

            [DEFENDANT:] There's nothing to talk about we caught.

Defendant then confessed to his involvement in the gas-station robbery.



                                        C.

      After a grand jury indicted defendant and Pickering with several robbery,

aggravated-assault, and weapons-related offenses, defendant moved to suppress

evidence obtained from the backpack search. The trial court conducted an

evidentiary hearing and denied the motion. Finding Hanrahan's testimony about

their discussion more credible than the taxicab driver's testimony, the trial court

concluded the flashing hazard lights created a reasonable and particularized

suspicion of criminal activity that supported Hanrahan's stop of the taxicab. The

court also noted defendant had matched the description of the unarmed suspect.

The court held "there was no search of the backpack" because defendant

voluntarily had exposed its contents.

      Defendant next moved to suppress a sawed-off shotgun recovered during

a warrantless search of co-defendant Pickering's residence and the two




                                                                             A-4037-18
                                        9
statements he had made after his arrest 1 and moved for reconsideration of the

denial of his first suppression motion. The court denied the reconsideration and

shotgun motions. Defendant subsequently moved for reconsideration of and for

an evidentiary hearing regarding the shotgun motion. The trial court granted

that motion, conducted an evidentiary hearing, and denied the motion to

suppress the shotgun.     Defendant does not challenge any of the shotgun -

suppression orders in this appeal.

      Regarding the motion to suppress his statements, the trial court conducted

an evidentiary hearing, during which Jones and defendant testified. The trial

court granted the motion as to defendant's first statement and denied it as to his

second statement. With respect to the second statement, the trial court found

defendant had "reinitiated the conversation" with the detectives, the detectives

had properly advised defendant of his Miranda rights, and defendant had

voluntarily and knowingly waived his Miranda rights and made the statement

confessing to his involvement in the robbery.

      Defendant moved again to suppress the backpack's contents. Defendant

pleaded guilty before the trial court decided that motion.


1
  Defendant's counsel and defendant pro se filed suppression motions on both
subjects.


                                                                            A-4037-18
                                       10
      In this appeal, defendant argues:

            POINT I

            THE TRIAL COURT'S DETERMINATION THAT
            THE POLICE OFFICER HAD A VALID BASIS TO
            STOP THE TAXICAB IN WHICH LEWIS WAS A
            PASSENGER WAS BASED ON A FAULTY LEGAL
            ANALYSIS.

            POINT II

            THE TRIAL COURT ERRED IN FINDING NO
            MIRANDA VIOLATION WITH RESPECT TO
            LEWIS' SECOND STATEMENT AFTER LEWIS
            HAD MADE CLEAR DURING HIS FIRST
            STATEMENT THAT HE DID NOT WANT TO BE
            INTERROGATED WITHOUT COUNSEL PRESENT.

            POINT III

            THE FRUITS OF THE UNCONSTITUTIONAL STOP
            MUST BE SUPPRESSED.

            POINT IV

            THE  INVENTORY   SEARCH   OF   LEWIS'
            BACKPACK WAS UNCONSTITUTIONAL.

                                          II.

      Defendant's appeal boils down to arguments about credibility and what

inferences the trial court should have drawn from the evidence presented.

Defendant's disagreement with the trial court's credibility determinations and



                                                                        A-4037-18
                                      11
factual inferences is not a basis for reversal when the trial court's findings are

supported by credible evidence in the record. Accordingly, we affirm.

      Generally, we uphold a trial court's factual findings made in connection

with a motion to suppress when "those findings are supported by sufficient

credible evidence in the record." State v. Gamble, 218 N.J. 412, 424 (2014).

We defer to a trial court's factual findings because they are "informed by [the

court's] first-hand assessment of the credibility of the witnesses." State v. Lentz,

463 N.J. Super. 54, 67 (App. Div. 2020); see also State v. S.S., 229 N.J. 360,

380 (2017) (noting criminal-part trial judges routinely hear and decide

suppression motions and "have ongoing experience and expertise in fulfilling

the role of factfinder").    "[A] trial court's factual findings should not be

overturned merely because an appellate court disagrees with the inferences

drawn and the evidence accepted by the trial court," S.S., 229 N.J. at 374, but

only if the findings are "so clearly mistaken that the interests of justice demand

intervention and correction," Gamble, 218 N.J. at 425 (quoting State v. Elders,

192 N.J. 224, 244 (2007)). We review a trial court's conclusions of law de novo.

S.S., 229 N.J. at 380.




                                                                              A-4037-18
                                        12
                                        A.

      The United States Constitution and New Jersey Constitution forbid law

enforcement from conducting unreasonable searches and seizures.            State v.

Terry, 232 N.J. 218, 231 (2018). Reasonableness is determined "by assessing

. . . the degree to which [the search] intrudes on an individual's privacy and . . .

the degree to which it is needed for the promotion of legitimate government

interests." State v. Davila, 203 N.J. 97, 111 (2010) (quoting United States v.

Knights, 534 U.S. 112, 118-19 (2001)); see also State v. Davis, 104 N.J. 490,

504 (1986) (holding a court, in determining the lawfulness of a seizure, must

"balanc[e] the State's interest in effective law enforcement against the

individual's right to be protected from unwarranted and/or overbearing police

intrusions").

      A motor-vehicle stop is a seizure under the Fourth Amendment. State v.

Atwood, 232 N.J. 433, 444 (2018). A motor-vehicle stop is justified and lawful,

even absent probable cause, "if the evidence, when interpreted in an objectively

reasonable manner, shows that the encounter was preceded by activity that

would lead a reasonable police officer to have an articulable suspicion that

criminal activity had occurred or would shortly occur." Davis, 104 N.J. at 505;

see also Atwood, 232 N.J. at 444 (law-enforcement official must have a


                                                                              A-4037-18
                                        13
reasonable and articulable suspicion "a criminal or motor vehicle viol ation has

occurred").

      In determining whether a reasonable and articulable suspicion exists, a

court must consider all the circumstances in their totality rather than "looking at

each fact in isolation." State v. Nelson, 237 N.J. 540, 554-55 (2019). The law

enforcement officer's perspective is a factor in assessing whether a reasonable,

articulable suspicion is established. State v. Nishina, 175 N.J. 502, 511 (2003).

A court also may consider the background and training of the law-enforcement

officers, recognizing officers "draw on their own experience and specialized

training to make inferences from and deductions about the cumulative

information available to them that 'might well elude an untrained person.'"

Nelson, 237 N.J. at 555 (quoting United States v. Arvizu, 534 U.S. 266, 273

(2002)). However, "raw, inchoate suspicion grounded in speculation cannot be

the basis for a valid stop." State v. Scriven, 226 N.J. 20, 34 (2016). In sum, a

court considers whether the totality of the circumstances known to the officer,

in light of his or her experience and knowledge, "taken together with rational

inferences drawn from those facts," justifies the limited restriction on an

individual's liberty during an investigatory stop. Davis, 104 N.J. at 504; see also

State v. Robinson, 228 N.J. 529, 544 (2017).


                                                                             A-4037-18
                                       14
      Applying that standard, the trial court correctly determined Police Officer

Hanrahan had a reasonable and articulable suspicion to stop the taxicab and the

stop was lawful. Like the trial court, we see nothing "nefarious . . . in enlisting

the help of the cab driver." See State v. Hathaway, 222 N.J. 453, 471 (2015)

(finding an ordinary citizen providing information to a police officer is

presumed not to have suspect motives). The trial court's factual findings –

Hanrahan was in the neighborhood where the robbery took place, he witnessed

a taxicab "looking for something," and after he gave the driver instructions to

turn his hazard lights off if he picked up someone matching the suspects'

descriptions, he saw the cab drive away with the lights off – were supported by

Hanrahan's testimony, which the trial court found to be "completely credible and

believable."

      The court explained why it found the taxicab driver's testimony less

credible: the driver was "nervous and upset," and "didn't want to be in th[e]

courtroom"; "his memory was not all that good"; and his testimony was

inconsistent in that "first he might have denied [receiving instructions about

using his hazard lights], then he didn't remember" anything about using his

hazard lights. The trial court also found Hanrahan had confirmed defendant and

his clothing matched the description of the unarmed suspect and his clothing and


                                                                             A-4037-18
                                       15
found credible Strzykalski's testimony about defendant voluntarily opening his

backpack. We see no basis to overturn those credibility or factual findings or

the legal conclusions the trial court made based on those findings.

      Having found the taxicab stop to be lawful, we need not address

defendant's argument that the additional contents of the backpack discovered at

police headquarters, evidence from the search of Pickering's residence, and

defendant's statements were "fruits" of an unconstitutional stop.

                                        B.

      "[T]he right to counsel is fundamental." State v. McCloskey, 90 N.J. 18,

26 n.1 (1982); see also State v. Dorff, ___ N.J. Super. ___, ___ (App. Div. 2021)

(slip op. at 15). The failure to honor the invocation of the right to speak to an

attorney generally requires the suppression of any resulting admission.

Miranda, 384 U.S. at 465. A suspect who invokes his right to counsel during a

custodial interrogation is "not subject to further interrogation by the authorities

until counsel has been made available to him, unless the accused himself

initiates further communication, exchanges, or conversations with the police."

Edwards v. Arizona, 451 U.S. 477, 484-85 (1981); see also State v. Wint, 236

N.J. 174, 194 (2018); State v. Alston, 204 N.J. 614, 620 (2011) (noting that after

a suspect has requested counsel, "an interrogation may not continue until either


                                                                             A-4037-18
                                       16
counsel is made available or the suspect initiates further communication

sufficient to waive the right to counsel").

      A suspect is considered to have initiated further communication if he or

she invites "discussion of the crimes for which he [or she] was being held." State

v. Chew, 150 N.J. 30, 64 (1997) (quoting State v. Fuller, 118 N.J. 75, 82 (1990)).

The State must establish it was the accused, rather than the police, who initiated

any further questioning after the accused has invoked his right to counsel. State

v. Wright, 97 N.J. 113, 122-23 (1984). Yet, "[i]f an accused does initiate a

conversation after invoking his rights, that conversation may be admissible if

the initiation constitutes a knowing, intelligent, and voluntary waiver of the

accused's rights." Chew, 150 N.J. at 61 (citing Miranda, 384 U.S. at 444).

      The record supports the trial court's determination that defendant

unequivocally initiated further communication with detectives before his second

statement. The trial court concluded, after defendant had seen his co-defendant

talking with police officers – something which, as the trial court found, "may

have ignited an idea in the defendant's mind that [he] better speak to the police

and give them [his] version before Pickering gives his version" – he told Jones

he wanted to speak with her again. The trial court found Jones to be "very

credible" and explained why it found defendant's testimony about the purported


                                                                            A-4037-18
                                       17
pre-interview conversations with the detectives incredible, including: defendant

did not correct Sauvigne when Sauvigne said they had not met before, Sauvigne

would not have referred to Pickering as "D.P.," defendant confirmed in his

testimony he wanted to tell Jones new information, and defendant's demeanor in

talking about the crime. Defendant was read his Miranda rights, knowingly

waived them verbally without asking for counsel, signed the Miranda waiver

form, and provided a videorecorded statement detailing his involvement with

the robbery – all of which supports the trial court's conclusion defendant

knowingly and voluntarily waived his rights and gave the second statement.

      The trial court rejected defendant's other complaints about the second

statement, finding incredible defendant's testimony about being deprived of food

and sleep and about being under the influence of NyQuil. The trial court found

defendant would have been fed pursuant to usual procedures, a significant time

period had lapsed between when defendant had taken NyQuil and had given his

statement, and in his videotaped statement defendant had not appeared to be

distressed, had not complained about being hungry or tired, and had testified he

had slept.   We see no basis to disturb those findings.      Defendant's other

arguments about being given water instead of coffee and not being able to call




                                                                          A-4037-18
                                      18
his girlfriend are not legally or factually significant and do not to rise to the level

of a constitutional violation.

                                          C.

      We find insufficient merit in defendant's Point IV to warrant discussion

in a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                                 A-4037-18
                                         19